STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 10, drawn transforming raw data into arrays or matrices and performing feature selection, classified in G06K 9/6257;
II. Claims 11 - 19, drawn to anomaly detection, classified in G06T7/0004;
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as detecting anomalies.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Scott Asmus on 18 August 2022 a provisional election was made to prosecute the invention of group 2, claims 11 - 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1 - 10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

This application is in condition for allowance except for the presence of claims 1 - 10 directed to group I non-elected without traverse.  Accordingly, claims 1 - 10 have been cancelled.
Allowable Subject Matter
Claims 11 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 11 and 17, several of the features of these claims were known in the art as evidenced by Graf et al (U.S. PG Pub. No. 2008/0201281), which discloses performing, via at least a first support vector machine (e.g., SV1), a classification using stored data and performing, via at least  a second support vector machine (e.g., SV2), parallel classification using the stored data at ¶¶ [0034]-[0035] and FIG. 5:

    PNG
    media_image1.png
    555
    997
    media_image1.png
    Greyscale

 Graf further discloses using at least a second layer (e.g., layer comprising SV9 - SV12) including at least a third support vector machine (e.g., SV9) that is the same type of support vector machine as the first support vector machine receiving outputs from the first layer (e.g., layer comprising SV1 - SV8), and at least a fourth support vector machine (e.g., SV10)  that is the same type of support vector machine as the second support vector machine receiving outputs from the first layer, connected to provide a parallel set of at least four compound classifier types (e.g., SV9 - SV12), the outputs of which are compared or combined (e.g., “optimization 15”) at ¶¶ [0034]-[0035] and FIG. 5. But, Graf does not disclose the classification comprises anomaly detection or that the stored data was received from a sensor or manufactured part.
Ergen et al, “A novel distributed anomaly detection algorithm based on support vector machines,” discloses classifying anomalies using support vector machines at p. 3, sec. 2 (“Distributed anomaly detection based on SVMs”). However, Ergen does not disclose receiving feature values data from a sensor or the manufactured part; nor does it disclose extracting at least two sets of refined data. Moreover, there is insufficient motivation for combining these references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668